Case 1:20-cv-03640-KLM Document 12 Filed 08/11/21 USDC Colorado Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03640-KLM

AAHC Management and Consulting, LLC,

       Plaintiff,

v.

USA Hemp LLC,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Plaintiff’s Motion to Serve Defendant by

Substituted Service [#10]1 (the “Motion”). Plaintiff seeks leave from the Court to serve

Defendant USA Hemp LLC (“USA Hemp”) with the Complaint [#2] and Summons [#4] via

certified mail. Motion [#10] at 2. Plaintiff asserts that granting such leave is appropriate,

because “diligent efforts were undertaken on multiple occasions to exact service upon the

Defendant” and, “based on Defendant’s concerted efforts to avoid service and its refusal

to waive, it is reasonable to anticipate that service will continue to be avoided,” and

“further efforts to obtain personal service would be to no avail.” Id. at 3.

                                      I. Background

       Plaintiff initiated this action on December 14, 2020. See Compl. [#2]. In the

Complaint [#2], Plaintiff brings one claim against Defendant USA Hemp for breach of


       1“[#10] is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order.

                                              1
Case 1:20-cv-03640-KLM Document 12 Filed 08/11/21 USDC Colorado Page 2 of 5




contract. Id. at 2. Plaintiff asserts that it attempted personal service of Defendant USA

Hemp three times between December 17, 2020, and December 20, 2020, at its known

business address in Chicago, Illinois. Motion [#10] at 1. On December 22, 2020, Anthony

Demonte (“Demonte”), apparently a representative of Defendant USA Hemp, emailed

Plaintiff seeking Plaintiff’s counsel’s contact information to provide Plaintiff’s counsel with

Defendant USA Hemp’s bankruptcy filings. Pl.’s Ex. 2 [#10-2] at 2. Despite further

correspondence between Mr. Demonte and Plaintiff’s counsel, Plaintiff states it never

received Defendant USA Hemp’s bankruptcy filings. Motion [#10] at 2. Additionally,

although Plaintiff asked Mr. Demonte if Defendant USA Hemp would be willing to waive

service, Mr. Demonte never replied to this query. Id.

                                     II. Legal Standard

       Fed. R. Civ. P. 4(h) governs service of a corporation. It states that a corporation

may be served by “delivering a copy of the summons and of the complaint to an officer or

general agent, or any other agent authorized by appointment or by law to receive service

of process and—if the agent is one authorized by statute and the statute so requires—by

also mailing a copy of each to the defendant.” Fed. R. Civ. P. 4(h)(1)(B).

       Alternatively, Fed. R. Civ. P. 4(h)(1)(A) provides that a corporation may be served

according to Fed. R. Civ. P. 4(e)(1), the rule for service of an individual. Fed. R. Civ. P.

4(e)(1) provides that an individual “may be served in a judicial district of the United States

by: (1) following state law for serving a summons in an action brought in courts of general

jurisdiction in the state where the district court is located or where service is made . . . .”

       For a limited liability company (like Defendant USA Hemp here), Colorado law

requires service “by delivering a copy of [the summons] to the registered agent for



                                               2
Case 1:20-cv-03640-KLM Document 12 Filed 08/11/21 USDC Colorado Page 3 of 5




service,’ or to a manager if management is vested in managers, or a member if

management is vested in members.” Colo. R. Civ. P. 4(e)(C)-(D). Colorado law permits

“service by mail or publication” but “only in actions affecting specific property or status or

other proceedings in rem” and only after the serving party files a verified motion seeking

permission. Colo. R. Civ. P. 4(g). When service by mail or publication is not otherwise

permitted, Colo. R. Civ. P. 4(f) allows for substitute service but also requires the serving

party to file a motion requestion such service that demonstrates due diligence in

attempting to serve the identified party.           Additionally, the movant must show that

substituted service is “appropriate under the circumstances and reasonably calculated to

give actual notice to the defendant.” Willhite v. Rodriguez-Cera, 274 P.3d 1233, 1240-41

(Colo. 2012) (quoting Colo. R. Civ. P. 4(f)).

                                        III. Analysis

       Substituted service is appropriate under Colo. R. Civ. P. 4(f) under the following

circumstances:

       In the event that a party attempting service of process by personal service
       under section (e) is unable to accomplish service, and service by publication
       or mail is not otherwise permitted under section (g), the party may file a
       motion, supported by an affidavit of the person attempting service, for an
       order for substituted service. The motion shall state (1) the efforts made to
       obtain personal service and the reason that personal service could not be
       obtained, (2) the identity of the person to whom the party wishes to deliver
       the process, and (3) the address, or last known address of the workplace
       and residence, if known, of the party upon whom service is to be effected.
       If the court is satisfied that due diligence has been used to attempt personal
       service under section (e), that further attempts to obtain service under
       section (e) would be to no avail, and that the person to whom delivery of the
       process is appropriate under the circumstances and reasonably calculated
       to give actual notice to the party upon whom service is to be effective, it
       shall: (1) authorize delivery to be made to the person deemed appropriate
       for service, and (2) order the process to be mailed to the address(es) of the
       party to be served by substituted service, as set forth in the motion, on or
       before the date of delivery. Service shall be complete on the date of delivery

                                                3
Case 1:20-cv-03640-KLM Document 12 Filed 08/11/21 USDC Colorado Page 4 of 5




       to the person deemed appropriate for service.

       Here, Plaintiff states “diligent efforts were undertaken on multiple occasions to

exact service upon the Defendant.” Motion [#10] at 3. Additionally, Plaintiff states that

“Defendant’s concerted efforts to avoid service and refusal to waive” demonstrate future

attempts at personal service “would be to no avail.” Id. However, as discussed below,

the Court finds that Plaintiff has not met the requirements for substituted service under

Colo. R. Civ. P. 4(f).

       Although Plaintiff has submitted a “motion, supported by an affidavit of the person

attempting service” which demonstrates “the efforts made to obtain personal service and

the reason personal service could not be obtained,” see [#10-1], Plaintiff does not “identify

the person to whom the party wishes to deliver the process.” See Motion [#10]; Colo. R.

Civ. P. 4(f). Plaintiff provides no legal support, and the Court is aware of none, that simply

naming a limited liability defendant suffices as identifying “the person to whom the party

wishes to deliver the process.” In other words, mailing service to a general business

address is not adequate under Colorado Rule 4(f). The Colorado Supreme Court has

clearly stated that “the completion and validity of service” under this rule “is linked to the

delivery of process to the substituted person and not to the mailing of process to the

defendant,” and “[i]f process is never delivered to the substituted person, service can

never be valid and complete under [Rule] 4(f).” Willhite, 274 F.3d at 1240; see also

Namaste Judgment Enforcement, LLC v. King, 465 P.3d 78, 83 (Colo. App. 2020)

(holding that “hand delivery to the substituted person is required”).

       Here, Plaintiff does not name a substitute person and only wishes to mail the

process to Defendant. Motion [#10] at 2. Without identifying a person to whom process

will be sent, the Court is unable to determine that “delivery of the process is appropriate
                                              4
Case 1:20-cv-03640-KLM Document 12 Filed 08/11/21 USDC Colorado Page 5 of 5




under the circumstances and reasonably calculated to give actual notice . . . .” See

Minshall v. Johnston, 417 P.3d 957, 962 (Colo. App. 2018) (concluding that Colorado

Rule 4(f) is not satisfied merely by alleging that the designated person for substituted

service will notify the party to be served of the suit, but rather by demonstrating through

evidence that the designated person is “reasonably calculated to give actual notice” of

the suit to the defendant). Further, this Court has only granted motions for substituted

service where the movant named a specific person to whom it would send service. See,

e.g., Warrender Enter., Inc. v. Merkabah Labs, LLC, No. 20-cv-00155-SKC, 2020 WL

2306856, at *3 (D. Colo. May 8, 2020) (granting some of the plaintiff corporation’s motion

for substituted service where the plaintiff named specific individuals the process would be

delivered to who were reasonably calculated to give actual notice to defendants); Rain

Design, Inc. v. Spinido, Inc., No. 19-cv-00349-RM-KMT, 2020 WL 4339376, at *4 (D.

Colo. July 28, 2020) (same).

       Accordingly, the Motion [#10] is DENIED without prejudice.



       DATED: August 11, 2021




                                            5
